ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
SERDI, LLC                                    )      ASBCA No~ 58507
                                              )
Under Contract No. HHM402-10-C-O 140          )

APPEARANCE FOR THE APPELLANT:                        Eden Brown Gaines, Esq.
                                                      Brown Gaines, LLC
                                                      White Plains, MD

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Samuel E. Gregory, JA
                                                     MAJ Lawrence P. Gilbert, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The appeal has been settled. The appeal is dismissed with prejudice.

       Dated: 19 August 2014



                                                  ct~~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58507, Appeal of SERDI, LLC,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals